Mr. Justice Audrey
delivered the opinion of the Court.
Bernardo Fernández Gonzalez brought, in a municipal court, an action of debt against José Rodríguez Pérez. The plaintiff was represented by Monserrat & Monserrat, a law firm, and the defendant by Attorney Gustavo Cruzado Silva. Judgment was rendered in favor of the defendant and the following notice of appeal was filed: ‘‘To the clerk of the court and to Mr. Gustavo Cruzado Silva, attorney for the plaintiff: The defendant José Rodríguez Pérez, feeling aggrieved by *773the judgment rendered herein by this Hon. Court on the 20th of October last, and served on the 31st of the same month, appeals therefrom to the District Court for the Judicial District of San Juan. San Juan, P. R., November 7, 1931. (Signed) Monserrat & Monserrat, attorneys for the plaintiff. Copy served this 7th day of November, 1931. (Sgd.) Gustavo Cruzado Silva, attorney for the defendant. Piled in my office this 7th day of November, 1931. (Sgd.) Juan R. Alejandro, Deputy Clerk, San Juan, First Section.”
Two days after the expiration of the term granted by law for taking an appeal, the plaintiff presented a motion to the municipal court praying that the notice of appeal he corrected for the purpose of the transcript of the record, so that instead of reading “The defendant José Rodríguez Pérez” it should read “The plaintiff Bernardo Fernández González,” but the municipal court refused to entertain said motion on the ground that once the appeal was taken its jurisdiction of the case had ceased. Upon the record of appeal being received in the district court, the defendant set up that as the judgment was beneficial to him he could not appeal therefrom and moved that said notice of appeal be stricken out and that the appeal be dismissed. The district court made an order accordingly and the plaintiff took the present appeal from said order.
It appears from the notice of appeal that the same is signed by counsel for the plaintiff; that it was filed with the clerk of the trial court; that the appeal was taken from the judgment; and that a similar notice was served on Attorney Gustavo Cruzado Silva, who acknowledged such service as attorney for the defendant, compliance being thus had with section 296 of the Code of Civil Procedure. It is true that at the beginning of the notice of appeal it is said that Mr. Gustavo Cruzado Silva is the attorney for the plaintiff, but this erroneous description of the person was unnecessary, for it was enough to address the notice of appeal to Attorney Cruzado Silva without further specification, because he was in fact the attorney for the defendant, as was stated by him *774when lie acknowledged sendee. The words “The defendant José Bodríguez Pérez” may be also considered as superfluous, since the notice of appeal having been filed by counsel for the plaintiff, the conclusion must be reached that the appeal was taken by the plaintiff and not by the defendant, even if the contrary was made to appear.
For the reason stated, and as there exists an appeal taken by the plaintiff from the judgment of the municipal court dismissing his complaint, the order appealed from must be reversed and the case remanded to the district court for further proceedings.